TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00411-CR




                                     Pamela Hutchins, Appellant

                                                    v.

                                    The State of Texas, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
              NO. 3020524, HONORABLE JON N. WISSER, JUDGE PRESIDING




                Sentence was imposed in this cause on May 17, 2002. There was no motion for new trial.

The deadline for perfecting appeal was therefore June 17. Tex. R. App. P. 26.2(a)(1). Notice of appeal

was filed on June 18. No extension of time for filing notice of appeal was requested. Tex. R. App. P. 26.3.

There is no indication that notice of appeal was properly mailed to the district clerk within the time

prescribed by rule 26.2(a). Tex. R. App. P. 9.2(b). Under the circumstances, we lack jurisdiction to

dispose of the purported appeal in any manner other than by dismissing it for want of jurisdiction. See

Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996).
                 The appeal is dismissed.




                                              __________________________________________

                                              Lee Yeakel, Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed: July 26, 2002

Do Not Publish




                                                 2